                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                      WESTERN DIVISION AT DAYTON

ADAM JONES,

                       Petitioner,                :   Case No. 3:19-cv-180

       - vs -                                         District Judge Walter H. Rice
                                                      Magistrate Judge Michael R. Merz

JEFF NOBLE, Warden,
  Madison Correctional Institution,

                                                  :
                       Respondent.


        SUPPLEMENTAL REPORT AND RECOMMENDATIONS


       This habeas corpus case under 28 U.S.C. § 2254 is before the Court on Petitioner’s

Objections (ECF No. 18) to the Magistrate Judge’s Report and Recommendations on the merits

(ECF No. 17). District Judge Rice has recommitted the case for reconsideration in light of the

Objections (ECF No. 19).

       Petitioner was convicted on one count of endangering children by recklessly causing

serious harm and given an eight-year sentence. He pleads one ground for relief:


                Ground One: Adam Jones received constitutionally ineffective
                assistance of counsel at trial due to counsel’s failure to secure and
                present medical expert and biomechanics expert testimony on
                shaken baby syndrome.

                Supporting Facts: Trial counsel failed to secure and present
                medical expert testimony and biomechanics expert testimony on
                shaken baby syndrome at trial.




                                                 1
(Amended Petition, ECF No. 3, PageID 89). After his conviction was upheld on direct appeal, he

obtained assistance from the Ohio Public Defender who represented him in post-conviction and

continues to be his counsel in this proceeding. The trial court conducted a three-day evidentiary

hearing on his ineffective assistance of trial counsel claim, but declined to grant relief. On appeal,

the Second District, Judge Hall wrote a sixty-three page opinion for the majority of a Second

District panel; Judge Froelich dissented. Applying Strickland v. Washington, 466 U.S. 668 (1984),

the Second District found trial counsel had performed deficiently, but that Jones had suffered no

prejudice thereby. State v. Jones, 2nd Dist. Miami No. 2016-CA-22 2018-Ohio-673, ¶¶ 52-69 (Feb.

23, 2018), jurisdiction declined, 153 Ohio St. 3d 1403, 2018-Ohio-2380 (Jun. 20, 2018); see also

id. at ¶¶ 70-73 (Froelich, J., dissenting). Importantly, the Second District evaluated prejudice not

against “the universe of possible experts who could have been called, but the experts actually put

forward by Jones in post-conviction. It found those particular experts – not some hypothetical other

experts – not to be credible on the causation issue.” (Report, ECF No. 17, PageID 1534).

       Because there was no direct testimony of the child abuse, the case depended on

circumstantial evidence. Applying the medical/scientific tool of differential diagnosis, the experts

testifying at trial eliminated any other possible causation for the injuries here. Jones’ experts in

post-conviction did not provide a compelling refutation of their analysis.

       The Report therefore recommended deferring to the Second District’s opinion under

AEDPA, but granting a certificate of appealability based on Judge Froelich’s dissent (ECF No. 17,

PageID 1536).

       Jones objects (ECF No. 18).




                                                  2
                                            Analysis



The Strickland Prejudice Standard



       The gravamen of Petitioner’s Objections is that, in order to establish prejudice under the

Strickland standard, “the defense-favorable expert testimony developed in the state-court

postconviction proceedings . . . simply had to create enough uncertainty regarding the abuse-

causation conclusion through the differential-diagnosis process to cause at least one juror to be

unable to reach a finding of guilt beyond a reasonable doubt.” (Objections, ECF No. 18, PageID

1539-40).

       Jones’ counsel posits that

               [T]his case is entirely about Strickland reasonable-probability
               prejudice. In Strickland itself the Supreme Court of the United
               States established that that standard is neither a preponderance-of-
               the-evidence standard, nor a more-likely-than-not standard, but is
               instead, less than both of those. Strickland, 466 U.S. at 693-94.

               Consequently, the question for this Court is whether Mr. Jones has
               demonstrated a reasonable probability (which is less than both the
               preponderance and more-likely-than-not standards) that, with
               testimony from his medical and biomechanical experts, at least one
               juror would have harbored a reasonable doubt about whether or not
               he caused the child’s injuries. See Buck v. Davis, 580 U.S. ___, 137
               S.Ct. 759, 776 (2017). In other words, using a calculus at somewhere
               less than fifty percent, would the testimony provided in
               postconviction litigation by Mr. Jones’s expert witnesses have
               caused one juror to “strike a different balance” regarding the
               testimony from the State’s experts, thereby causing a hung jury.
               Wiggins v. Smith, 539 U.S. 510, 537 (2003); see also Buck[, 137
               S.Ct.] at 776.

(Objections, ECF No. 18, PageID 1540). We may call this the reasonable probability of reasonable

doubt by one juror analysis of ineffective assistance of trial counsel.


                                                  3
          As to the second prejudice prong of the standard, the Supreme Court held in Strickland

itself:

                 The defendant must show that there is a reasonable probability that,
                 but for counsel's unprofessional errors, the result of the proceeding
                 would have been different. A reasonable probability is a probability
                 sufficient to overcome confidence in the outcome.


466 U.S. at 694. Explaining how its ineffective assistance of trial counsel prejudice had developed,

the Supreme Court wrote in Harrington v. Richter:


                 In assessing prejudice under Strickland, the question is not whether
                 a court can be certain counsel's performance had no effect on the
                 outcome or whether it is possible a reasonable doubt might have
                 been established if counsel acted differently. See Wong v.
                 Belmontes, 558 U.S. 15, 27, 130 S. Ct. 383, 175 L. Ed. 2d 328
                 (2009) (per curiam); Strickland, 466 U.S., at 693, 104 S. Ct. 2052,
                 80 L. Ed. 2d 674. Instead, Strickland asks whether it is “reasonably
                 likely” the result would have been different. Id., at 696, 104 S. Ct.
                 2052, 80 L. Ed. 2d 674. This does not require a showing that
                 counsel's actions “more likely than not altered the outcome,” but the
                 difference between Strickland’s prejudice standard and a more-
                 probable-than-not standard is slight and matters “only in the rarest
                 case.” Id., at 693, 697, 104 S. Ct. 2052, 80 L. Ed. 2d 674. The
                 likelihood of a different result must be substantial, not just
                 conceivable. Id., at 693, 104 S. Ct. 2052, 80 L. Ed. 2d 674.


562 U.S. 86, 111-112 (2011); accord Storey v. Vasbinder, 657 F.3d 372, 379 (6th Cir. 2011),

quoting Harrington, 586 U.S. at 112.

          Jones’s counsel’s statement of the standard (Objections, ECF No. 18, PageID 1540)

confuses burden of proof language (“preponderance”) with degree of probability. We know from

Harrington that the required probability of a different outcome can be less than “more likely than

not” only in the rarest of cases. Expressed in mathematical terms (which courts rarely do), “more

likely than not” means a probability of more than fifty percent



                                                  4
          What is the different result or outcome which must be shown to have been probable?

Counsel posit that if they can show that one juror’s certainty would have been reduced enough so

that that juror could not find guilt beyond a reasonable doubt, the Strickland prejudice standard

has been satisfied. For this proposition they rely on Wiggins, which was a capital case in which

the Supreme Court decided prejudice de novo, there being no state court decision on that prong of

Strickland. 539 U.S. at 534. Wiggins had an extensive history of child abuse, physical and sexual.

The Court found that “had the jury been confronted with this considerable mitigating evidence,

there is a reasonable probability that it would have returned with a different sentence.” 539 U.S.

at 536.

                 Had the jury been able to place petitioner’s excruciating life history
                 on the mitigating side of the scale, there is a reasonable probability
                 that at least one juror would have struck a different balance. Cf.
                 Borchardt v. State, 367 Md. 91, 139-140, 786 A.2d 631, 660 (2001)
                 (noting that as long as a single juror concludes that mitigating
                 evidence outweighs aggravating evidence, the death penalty cannot
                 be imposed).

Id. at 537. Thus, the different result or outcome which the Supreme Court found was reasonably

probable was a sentence less than death.

          Then same is true of Buck v. Davis, the other capital Supreme Court case on which Jones

relies, Buck v. Davis (Objections, ECF No. 18, PageID 1540). There, the deficient performance

consisted of eliciting supposed expert testimony to the effect that Buck was more likely to be

violent in the future because he was black. In Texas, as in Maryland, a single juror can prevent a

death sentence. The Court found that “without Dr. Quijano’s testimony on race, at least one juror

would have harbored a reasonable doubt about whether Buck was likely to be violent in the future.”

139 S.Ct. at 776.

          Death, of course, is different. Woodson v. North Carolina, 428 U.S. 280, 305 (1976). Had



                                                   5
Jones’ posited single juror been unable to vote for conviction, the result would not have been

acquittal, but a hung jury and mistrial. A dissenting juror in a non-capital case cannot affect the

final outcome in the way a dissenting capital juror does.

       Jones cites no authority for the proposition that a mistrial is a sufficiently different outcome

from conviction to “count” for Strickland prejudice analysis. From a defendant’s perspective, it

may not be a better result because the State can then re-try him and correct any mistakes it made

the first time. In any event, Jones has not shown that in this respect the Second District’s decision

is an unreasonable application of clearly established Supreme Court precedent.



The Competing Medical Evidence



           In his Reply, Jones states that “[t]he current status of the shaken-baby dispute can best be

characterized as a stalemate. It involves two entrenched, oppositional camps. . . . a factfinder

cannot reliably and fairly decide a specific dispute in this area without hearing the entirety of each

competing viewpoint.” (ECF No. 16, PageID 1512-14). The Report insisted, in contrast, that the

jury’s task in this case “was not to decide general issues in the forensic community about whether

the “traditional” theory of shaken baby syndrome should prevail or some competing theory. It is

this case, not some other generalized or hypothesized child abuse case, which they jury had to

decide.”

       In his Objections, Jones continues to suggest the relative balance of the medical experts.

                 Objective scrutiny of all the testifying experts for both sides in this
                 case reveals that none are unimpeachable. In other words, each of
                 them is arguably biased. The State’s experts suffered from one or
                 both of the following shortcomings: (1) they never directly treated
                 the injured child, and (2) they fully subscribed to the shaken baby
                 syndrome elimination theory and ipse dixit denied the legitimacy of

                                                   6
                its criticism. (ECF No. 7, PageID #1141-60). Mr. Jones’s experts
                essentially suffered from similar deficiencies, with the obvious
                difference being that they were subject to the opposite criticism with
                respect to point two. (ECF No. 7, PageID #1160-72).

(Objections, ECF No. 18, PageID 1540.) This description of the record is misleading at best.

        Dr. Charles Stevenson, a testifying expert and pediatric neurosurgeon, treated Marianne,

the victim, by performing emergency brain surgery on her when she was airlifted from Upper

Valley Medical Center to Cincinnati Children’s Hospital. Jones, 2018-Ohio-673 at ¶¶ 3-4. He

was thus clearly qualified to testify as an expert treating physician. Dr. Kathi Makoroff, a

pediatrician at Cincinnati Children’s Hospital who specializes in child abuse, “was a consultant in

Marianne’s treatment and ruled out causes of the child’s subdural hematoma other than a traumatic

injury involving ‘a great bit of force.’” Id. at ¶ 9. Thus neither Dr. Stevenson nor Dr. Makoroff

suffered from not having treated the victim 1.

        Jones claims both these physicians so fully subscribed to the shaken baby syndrome that

the categorically “denied the legitimacy of its criticism.” As a source for that claim, Jones cites

twenty pages of the Second District’s opinion (Reply, ECF No. 16, citing State Court Record, ECF

No. 7, PageID 1141-60. The Magistrate Judge has re-read those twenty pages and finds no

quotation from either Dr. Stevenson or Dr. Makaroff that denies the legitimacy of criticizing

shaken baby syndrome. Nor is there any finding by the Second District that that is what either of

them said.

        Thus, both of Jones’ criticisms of Drs. Stevenson and Makaroff in the Objections are

refuted by reading the portions of the record cited in the Objections to prove their bias.

        In contrast, the Objections significantly underplay the evident biases of Dr. Robert



1
 Dr. Robert Rothfeder, Jones’ medical expert in post-conviction, brushed off Dr. Makoroff’s involvement in
Marianne’s treatment by denying that she contributed to the treatment. Jones, 2018-Ohio-673, at ¶ 30.

                                                    7
Rothfeder, Jones’ medical expert in post-conviction. It is not just that he rejected Stevenson and

Makaroff’s traumatic abuse diagnosis here. As the Second District found, he categorically rejects

that diagnosis in every case where there is not eyewitness testimony to the abuse. At the time of

the post-conviction hearing, he had retired from medical practice, obtained a law license, and spent

the last ten to fifteen years dealing with child abuse head injury cases, testifying only for the

defense. Jones, 2018-Ohio-673, at ¶ 22. He is not a neurologist and did not dedicate his practice

to pediatrics. Id. He is not an ophthalmologist, but opined Marianne’s retinal hemorrhages had

no diagnostic value. Id. at ¶ 32. He did not give an opinion to a reasonable degree of medical

certainty on the cause of Marianne’s injuries. Id. at ¶ 25. Moreover, Kenneth Monson, the

biomechanical expert whose omission is claimed to have prejudiced Jones, admitted that serious

injuries from short falls, the defense hypothesis about cause, “go from ‘almost impossible to do to

it could happen’” and offered no opinion in support of the short fall theory. Id. at ¶ 36.

       While as a general cultural proposition it may be that there are two warring “camps” on

shaken baby syndrome, the two camps are very unevenly represented in the record of this particular

case. As to their relative representation in the medical profession generally, Dr. Robert Shapiro,

the State’s expert in rebuttal in post-conviction, testified of Dr. Rothfeder’s position:

               * * * It’s a tiny fraction of the medical community that speaks a very
               loud voice. There’s broad acceptance and concurrence among
               neurosurgeons, neurologists, radiologists, pediatricians in the
               diagnosis of shaken baby syndrome. We have no debate. There is no
               debate in the medical field, except for a small handful of individuals
               who, for whatever reasons, feel that they need to speak very loudly
               about a so-called debate. The debate is trumped up and doesn’t
               exist.

Jones, 2018-Ohio-673, at ¶ 44. If Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579 (1993),

were applied to Dr. Rothfeder’s testimony, it is doubtful to the Magistrate Judge that he could pass

muster. The tests under Daubert include

                                                  8
               1) whether the expert’s scientific technique or theory can be, or has
                  been, tested;
               2) whether the technique or theory has been subject to peer review
                  and publication;
               3) the known or potential rate of error of the technique or theory
                  when applied;
               4) the existence and maintenance of standards and controls; and
               5) whether the technique or theory has been generally accepted in
                  the scientific community.

United States v. Beverly, 369 F.3d 516, 528 (6th Cir. 2004), quoting Daubert, 509 U.S. at 592-95.

While Daubert is, of course, not constitutionally mandated, the tests of sound science it adopted

are generally accepted; Ohio Evid. R. 702 was substantially re-written in light of Daubert. Dr.

Rothfeder’s testimony has not been shown to qualify under any of these tests and, per Dr. Shapiro,

is rejected by the medical community. The Second District’s decision in this case, rejecting Dr.

Rothfeder’s testimony as demonstrating Strickland prejudice and being generally rejected in the

scientific community, Jones, 2018-Ohio-673, at ¶ 66, is not an objectively unreasonable

application of Strickland.




Conclusion



       Having reexamined the case in light of the Objections, the Magistrate Judge again

recommends it be dismissed with prejudice but Jones be granted a certificate of appealability on

his sole ground for relief.



December 27, 2019.

                                                            s/ Michael R. Merz
                                                           United States Magistrate Judge

                                                9
                           NOTICE REGARDING OBJECTIONS



Pursuant to Fed.R.Civ.P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Such objections shall specify the portions of the Report objected to and
shall be accompanied by a memorandum of law in support of the objections. A party may respond
to another party’s objections within fourteen days after being served with a copy thereof. Failure
to make objections in accordance with this procedure may forfeit rights on appeal. See Thomas v.
Arn, 474 U.S. 140, 153-55 (1985); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981).




                                               10
